Case 20-12591-elf   Doc 82   Filed 02/02/21 Entered 02/02/21 08:32:16   Desc Main
                             Document      Page 1 of 5
Case 20-12591-elf   Doc 82   Filed 02/02/21 Entered 02/02/21 08:32:16   Desc Main
                             Document      Page 2 of 5
Case 20-12591-elf   Doc 82   Filed 02/02/21 Entered 02/02/21 08:32:16   Desc Main
                             Document      Page 3 of 5
Case 20-12591-elf   Doc 82   Filed 02/02/21 Entered 02/02/21 08:32:16   Desc Main
                             Document      Page 4 of 5
Case 20-12591-elf   Doc 82   Filed 02/02/21 Entered 02/02/21 08:32:16   Desc Main
                             Document      Page 5 of 5
